Opinion issued April 30, 2013




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-12-00321-CR
                            ———————————
                    WILLIE EDWARD CHOICE, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee



                      On Appeal from 176th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1284277


                          MEMORANDUM OPINION

         A jury convicted appellant, Willie Edward Choice, of the offense of

aggravated sexual assault of child and assessed punishment at confinement for 21

years.    See TEX. PENAL CODE ANN. § 22.021(a)(1)(B), (a)(2)(B) (West Supp.

2012). Appellant timely filed a notice of appeal.
      Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with an Anders brief, stating that the record presents no reversible error and

that, therefore, the appeal is without merit and is frivolous.       See Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Counsel’s brief meets the Anders

requirements by presenting a professional evaluation of the record. See id.; see also

High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978). Counsel discusses the

evidence adduced at the trial, supplies us with references to the record, and

provides us with citation to legal authorities. Counsel indicates that he has

thoroughly reviewed the record and that he is unable to advance any grounds of

error that warrant reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; In re

Schulman, 252 S.W.3d 403, 408 (Tex. Crim. App. 2008); Mitchell v. State, 193
S.W.3d 153, 154 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

      Counsel’s brief reflects that he delivered a copy of the brief to appellant and

informed him of his right to examine the appellate record and to file a response.

See Schulman, 252 S.W.3d at 408. Appellant has filed a pro se response.

      We have independently reviewed counsel’s brief, appellant’s pro se

response, and the entire record. We conclude that no reversible error exists in the

record, that there are no arguable grounds for review, and that therefore the appeal

is frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Garner v. State, 300
S.W.3d 763, 767 (Tex. Crim. App. 2009) (considering whether there are “arguable
grounds” for review); Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.

2005) (emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether the appeal is wholly frivolous); Mitchell, 193
S.W.3d at 155. An appellant may challenge a holding that there are no arguable

grounds for appeal by filing a petition for discretionary review in the Court of

Criminal Appeals. See Bledsoe, 178 S.W.3d 827 & n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw. 1 Attorney Allen C. Isbell must immediately send the notice required by

Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice with the

Clerk of this Court. See TEX. R. APP. P. 6.5(c).

                                   PER CURIAM

Panel consists of Justices Jennings, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim.
      App. 2005).